The defendant in error sued plaintiff in error for damages occasioned by the alleged wrongful death of her husband, Julius S. Clemmons.
Judgment was in favor of the plaintiff in the court below, defendant in error here.
Julius S. Clemmons was killed when a motor truck which he was driving came into collision with a steel gondola car loaded with lime rock which was being moved on the spur track of defendant's railroad immediately outside the city limits of the City of Ocala, Florida.
This gondola car was one of four which with engine and tender made up the train and the train so composed was being propelled with this gondola car and three other cars *Page 537 
loaded likewise ahead of the engine on a spur track which crossed a paved highway known as Dixie Highway.
The motor truck driven by Clemmons approached the crossing on Dixie Highway and came into collision with the gondola car when the front end of the car had moved far enough to cross Dixie Highway and when the car was immediately over the highway. The impact of the motor truck against the side of the car completely derailed the car and wrecked the car and wrecked the motor truck. As we read the record, it discloses that the agents and employees of the defendant railroad company used all ordinary care and caution in operating the train as it approached the crossing; that the train was traveling at a slow rate of speed, not more than eight or ten miles per hour; that the whistle was being sounded at frequent intervals and the bell was being continuously rung; that there were two lookouts on the front car as the train moved and that the train was in plain view of one approaching the track as deceased approached it; that the lookouts on the car, when they saw that the deceased was coming within the danger zone, signaled the engineer to stop train and that brakes in good working order were immediately applied; that they also signaled the driver of the truck to stop and that another person along the side of the highway, and nearer the driver of the truck, seeing his danger, also signaled him to stop, but without any material diminution of speed, the driver of the truck, without using any care or caution, continued to approach the moving train until he struck the car with such violence as to derail it, although it was loaded, as before stated, with lime rock and was a steel gondola car.
Witnesses estimated the speed of the truck as anywhere from 25 to 40 miles per hour. The physical facts show *Page 538 
that the motor truck was being driven at a terrific rate of speed by one who was entirely familiar with the surroundings, who knew of the existence of the railroad track and of the purposes for which it was there, knowing that it was frequently used for the passage of trains to and from plants to which merchandise and other shipped material was delivered.
There was a standard railroad crossing sign in plain view of the driver of the truck, but the uncontradicted evidence shows that the deceased required no signal to advise him of the location of the railroad crossing, because he had been for years accustomed to drive across that track almost every day.
Many questions have been presented, but the writer, Mr. Justice ELLIS and Mr. Justice TERRELL think the disposition of this case must be governed by the opinion and judgment of this Court in the case of Seaboard Air Line Railway Company v. Myrick, 91 Fla. 918, 109 So. 193, and Florida East Coast Rwy. Co. v. Townsend, 103 Fla. 1198, 140 So. 196.
ELLIS, J., and TERRELL, J., concur.